Carl The Cleaner, Inc., is a corporation engaged in the business of steam cleaning, steam dyeing, and steam pressing in the city of New Orleans. When sued by the Supervisor of Public Accounts for license taxes for the years 1933, 1934, and 1935, the corporation filed an exception of no cause of action in which it alleged that the taxing statutes, Act No. 190 of 1932 and Act No. 15 of the 3rd Extra Session of 1934, as amended by Act No. 5 of the 1st Extra Session of 1935 and Acts Nos. 7 and 10 of the 4th Extra Session of 1935, as interpreted by the Supreme Court of Louisiana and enforced by the officers charged with their enforcement, violate the Fourteenth Amendment of the Constitution of the United States, in that the exemption of working owners from the tax denies defendant equal protection of the law, rendering the statutes, as interpreted and enforced, unconstitutional. The court below overruled the exception and, after a trial on the merits, rendered judgment in plaintiff's favor as prayed for. From that judgment the defendant has appealed.
The evidence and the legal principles applicable thereto bring the case within the rule announced in State v. Tung, 183 La. 281,163 So. 101, 100 A.L.R. 1030; State v. Crescent City Laundries,184 La. 17, 165 So. 315; and State v. Banner Cleaners  Dyers, Inc., 184 La. 997, 168 So. 127.
The case of State v. Banner Cleaners  Dyers, Inc., was appealed by the defendant *Page 1085 
to the Supreme Court of the United States. But at the October, 1936, term of the court, the appeal was dismissed (57 S. Ct. 20, 81 L.Ed. ___), after argument of counsel, on a motion to dismiss filed by the State of Louisiana.
For the reasons assigned, the judgment appealed from is affirmed.